Citation Nr: 9907272	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-31 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to restoration of a 70 percent evaluation for 
anxiety reaction.

2. Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 until his 
retirement in October 1967.  

By rating decision dated in August 1995, the RO proposed to 
decrease the 70 percent evaluation then in effect for the 
veteran's service connected anxiety reaction to a 30 percent 
rating.  The veteran was notified of this proposed action by 
a letter dated later that month.  Following the receipt of 
additional evidence, including the report of a Department of 
Veterans Affairs (VA) examination in August 1996, a hearing 
officer, in a decision in October 1996, concluded that the 
reduction action should be implemented.  This reduction was 
accomplished by a rating decision later that month.  In a 
supplemental decision from the hearing officer, in August 
1997, the veteran's claim for a total rating based on 
individual unemployability due to service connected 
disability was denied.  The veteran subsequently appealed 
these determinations to the Board of Veterans' Appeals 
(Board). 

The issue of entitlement to a rating in excess of the 
currently assigned 30 percent evaluation for anxiety reaction 
will be considered in the remand section below. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. By rating decision dated February 1982, the RO assigned a 
70 percent evaluation for anxiety reaction, effective 
March 1981; this disability evaluation was in effect for 
more than five years.

3. The evidence of record demonstrates that there has been a 
material improvement in the veteran's anxiety reaction, 
which is reasonably certain to be maintained under the 
ordinary circumstances of life.

4. Service connection is in effect for Parkinson's disease, 
evaluated as 60 percent disabling; anxiety reaction, 
evaluated as 30 percent disabling; postoperative perianal 
sinus, evaluated as 10 percent disabling; and tinea pedis, 
evaluated as noncompensable.  The combined schedular 
rating is 80 percent.

5. The veteran completed three years of college and has work 
experience as a warehouseman.  He has not been gainfully 
employed for many years.

6. His service-connected disabilities are of such severity as 
to prevent him from engaging in substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSIONS OF LAW

1. The reduction of the assigned 70 percent evaluation for 
anxiety reaction was proper.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.344 (1998); 4.132, Diagnostic 
Code 9400 (as in effect prior to November 7, 1996), as 
amended by 38 C.F.R. § 4.30, Diagnostic Code 9400 
(effective on November 7, 1996); Karnas v Derwinski, 1 
Vet. App. 308 (1991).

2.  The veteran's service-connected disabilities render him 
unemployable.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.342, 4.16 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for restoration of a 70 percent evaluation for an 
anxiety reaction, and his claim for a total rating based on 
individual unemployability due to service-connected 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  That is, the veteran has presented claims which 
are not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to those 
claims.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.


Factual Background

The service medical records disclose that the veteran was 
seen for anxiety in October 1966.  On a report of medical 
history in October 1967, in conjunction with the retirement 
examination, the veteran reported that he was frequently 
nervous and that he had trouble falling asleep.  A 
psychiatric evaluation on the retirement examination was 
normal.

The veteran was afforded a psychiatric examination by the VA 
in December 1967.  It was noted that aside from feeling 
tense, he was not aware of any other nervous symptoms.  He 
reported a recent spell in which he felt weak and shaky.  A 
mental status examination showed that the veteran's emotional 
reaction was perfectly normal.  His comprehension was 
adequate.  There was no evidence of anxiety, tension, worry, 
fear or depression.  He did not complain of any difficulty, 
and admitted that he only had spells when he was under 
tension.  The examiner concluded that there were insufficient 
signs and symptoms to justify the diagnosis of a chronic 
functional mental condition.  The diagnosis was that no 
neuropsychiatric condition was found.  

The veteran was seen in a service department facility in 
March 1968.  He reported that he had experienced problems 
with nerves for several years.  The diagnosis was chronic 
anxiety.  

A VA psychiatric examination was again conducted in September 
1968.  The veteran reported that he had become irritable and 
quick-tempered at times.  He stated that he had what he 
called nerve attacks, when he became shaky and then felt limp 
all over.  A mental status evaluation showed that there was 
no evidence of any psychosis and the veteran seemed to be 
functioning on the whole quite well.  He was active socially.  
The examiner indicated that he tended to agree with the 
conclusions reached by the previous VA examiner to the effect 
that there was insufficient evidence to warrant a diagnosis 
of a serious psychiatric condition.  He added, however, that 
he suspected that the veteran could be given a diagnosis of 
anxiety reaction.  The diagnosis was anxiety reaction, very 
mild.  

Based on this evidence, the RO, by rating action in September 
1968, granted service connection for anxiety reaction, and 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 9400 of the VA's Schedule for Rating 
Disabilities.  

Another VA psychiatric examination was conducted in January 
1969.  The veteran stated that he felt that he had shaky 
attacks in which he became ill over and that this caused 
difficulty in writing.  He indicated that he had been seen at 
a service department facility and underwent neurological 
testing, and was told that he did not have Parkinson's 
disease.  A neurological examination disclosed that the 
veteran had a fine tremor of the hands when he demonstrated 
the tremor, however, there was no tremor at rest.  There was 
definitely no pill rolling movements of the thumb and 
forefinger.  The examiner felt that the neurological 
evaluation was essentially negative and there were no 
neurological manifestations of Parkinson's disease at this 
time.  A mental status examination revealed that the veteran 
had the same symptoms as he did at the time of the previous 
examination.  The diagnosis was anxiety reaction, mild, with 
manifestations as noted.  

Based on the findings summarized above, the RO, in a rating 
decision in February 1969, assigned a 10 percent evaluation 
for anxiety reaction.    

The veteran was seen in a VA outpatient treatment clinic in 
May 1981.  It was noted that there was no disturbance of 
mood.  He was not manifesting a thought disorder or anxiety.  
He had a benign essential tremor.  It was indicated that the 
veteran's anxiety neurosis had been adequately controlled 
with small doses of Valium.  

The veteran was afforded a VA psychiatric examination in 
September 1981.  He reported that he was being treated at the 
VA medical center for symptoms including trembling, 
nervousness, shaky feelings, a tremor, exhaustion, continuous 
worry, apprehension and loss of sleep.  A mental status 
examination revealed that he was rather apprehensive and 
anxious about the interview.  He was talkative in an agitated 
manner.  An intentional tremor was noted, however, at times.  
It was also obvious at rest.  While talking, the veteran was 
scanning the room and responding to any outside noise with 
anxious startle.  His thought process was anxiously 
accelerated, but goal oriented.  The content reflected the 
preoccupations with the symptoms described above.  He seemed 
to have fair insight into his difficulties.  His affective 
responses were appropriate, but overall conveyed the 
impression of emotional lability as documented by sudden 
shifts of mood that alternated between fearfulness and 
attempts to smile.  The diagnosis was that the presence of 
the motor tension manifested through the above described 
symptoms substantiated the diagnosis of a generalized anxiety 
disorder, chronic, in a character which at times when 
subjected to any subjectively experienced stress producing 
situation, probably reached panic proportions.  The examiner 
commented that the veteran's prognosis for improvement was 
guarded and that the veteran would probably remain 
significantly impaired, both socially and vocationally.  

The RO, in a rating decision in February 1982, increased the 
evaluation assigned for anxiety reaction from 10 percent to 
70 percent, effective March 1981.  This evaluation remained 
in effect for many years.  

The veteran was afforded a psychiatric examination by the VA 
in February 1993.  He related that he was on Valium for 
anxiety.  He stated that his Parkinson's disease was somewhat 
frustrating for him.  It was noted that the veteran was very 
difficult to redirect at times.  He was somewhat 
circumstantial and difficult to interview.  He indicated that 
he had somewhat mild mood swings.  During the interview, the 
veteran was quite circumstantial and almost tangential at 
times.  He was slightly tremulous in all his extremities.  He 
stated that his wife caused him a lot of anxiety.  There was 
no suicidal ideation.  The examiner was not able to elicit 
any recent vegetative signs of depression.  The veteran did 
all activities of daily living.  

A mental status evaluation disclosed that the veteran was 
slightly disheveled, and was relatively appropriate in his 
behavior.  He was alert and oriented times four.  His mood 
was apprehensive because he was concerned about what was 
going to happen to his disability compensation.  His affect 
was congruent.  There was no suicidal or homicidal ideation.  
No hallucinations were reported.  His speech was slightly 
tremulous at times, but overall, was normal.  His remote and 
recent memory were good.  Judgment was good.  The diagnosis 
was traits of generalized anxiety disorder.  It was noted 
that there was a history of alcohol abuse.  The examiner 
commented that he could not elicit any significant symptoms 
of generalized anxiety disorder other than the veteran's 
statement that he was anxious and had a tremor.  He did not 
feel that the veteran met the criteria for "over anxious 
disorder.  

By rating decision in November 1993, the RO noted that the 
findings of the February 1993 VA examination supported a 
reduction of the veteran's anxiety reaction to 30 percent, 
but would continue the 70 percent evaluation pending re-
evaluation, in accordance with the provisions of 38 C.F.R. 
§ 3.344.

An undated VA medical record reflecting treatment sometime 
after March 1994 reveals a history of anxiety.

The veteran submitted VA Form 21-8940 in November 1994.  He 
reported that he had work experience as a warehouse worker.  
He indicated that he had last worked on a full-time basis in 
1977.  He reported that he had completed four years of 
college.  

A VA general medical examination was conducted in May 1995.  
The veteran reported that his Parkinson's disease was 
increasing in severity.  He stated that both the upper 
extremities, the head and lower extremities were involved.  
He also indicated that he had a tremor.  The veteran stated 
that he was unable to work due to the severity of the tremor.  
He also reported having recurrent flare-ups of 
dermatophytosis of the feet.  He used an ointment to reduce 
the dryness.  There had been no marked flare-ups in recent 
years.  An examination revealed a marked tremor of both upper 
extremities.  There was a mild tremor of the head with head 
bobbing and a mild tremor of the lower extremities.  Reflexes 
were physiologically equal and no pathological reflexes were 
elicited.  There were no focal neurological abnormalities.  
The veteran's gait was characterized by leaning forward with 
walking, but was fairly stable.  A rectal examination showed 
normal sphincter tone with no masses palpable.  The clinical 
impressions were Parkinson's disease, moderately severe, with 
slow increase in severity; anxiety neurosis; residual of 
previous anal fistula, status stable; recurrent 
dermatophytosis of the feet, controlled; chronic obstructive 
pulmonary disease with bronchial asthma and chronic 
bronchitis; hepatic cirrhosis, stable; and right upper lobe 
pulmonary nodule.  

The veteran was afforded an examination by a VA psychologist 
in July 1995.  He stated that he had completed two years of 
business college.  He stated that he could function 
independently and could manage all activities of daily 
living.  He claimed that his hand tremor interfered with 
activities that required fine dexterity.  It was noted that 
the veteran and his wife did not live together.  He lived in 
a trailer to be closer to various organizations which he 
regularly visited.  The veteran stated that he did the 
shopping for his wife since he felt more agile.  The veteran 
stated that he enjoyed his friends.  He added that he had 
discontinued working in 1977 because he could not meet the 
physical demands of the job mainly due to progressive hand 
tremors.  He claimed that he could manage all business, 
except those involving writing.  The veteran's wife was 
interviewed and she stated that the veteran spent his time 
doing chores around the house, errands and getting supplies 
for the ranch.  She stated that she had noticed a progressive 
increase in the shaking of the veteran's head, shoulders and 
hands.  He had difficulty, especially in bad weather, driving 
from the ranch to town, so he lived in the trailer part of 
the time.  She added that the veteran lacked common sense and 
that if he had no structure for living, he isolated himself 
and would not do anything.  A friend of the veteran was also 
interviewed and she stated that she had known the veteran for 
nine years and lived next to him in the trailer park.  She 
related that she did the veteran's cleaning and washing 
because he was unable to do it for himself.  It was indicated 
that the veteran was in debt and would file for bankruptcy 
the next month.  It was noted that the veteran appeared to be 
alert and was neatly dressed.  He was receptive and 
cooperative to questions during the interview.  He appeared 
to show poor reasoning, judgment and insight from the 
information obtained from the veteran and the other sources.  
The examiner concluded that at the present time, the veteran 
did not appear to be able to hold gainful employment due to 
increased tremors and decreased mobility and concentration 
related to Parkinson's disease.  

A VA psychiatric examination was also conducted in July 1995.  
The veteran stated that he was completely unable to work 
because of his severe tremor, an inability to be mobile and 
his advancing age.  The veteran related that he thought that 
his anxiety disorder contributed to his slow tremor.  He 
noted that he had been under stress lately because of his 
impending bankruptcy and problems with his stepchildren.  His 
current symptoms included talking to himself out loud in his 
private domain and getting irritated at little things.  He 
described his sleep as poor initiation, but OK once he fell 
asleep.  He indicated that he had noticed an increase in his 
tremors with increasing stress and felt that the increasing 
pressure and stress caused him to be more of a 
procrastinator.  He maintained that he had difficulty making 
decisions.  He described a temporary stocking neuropathy in 
the morning when he woke up.  He felt that his anxiety had 
gotten worse in the past because of his financial problems 
and difficulties with the stepchildren.  He had had 
occasional suicidal ideation at rare times in the recent 
past.  He did relate that this was a new symptom and he 
seemed to correlate his anxiety and suicidal ideations as 
worsening during times of depression in his wife.  He denied 
any panic attack history.  He acknowledged a fear of heights, 
but no other phobias.  The veteran related that he was active 
in the Lions Club and was a club officer.  He also stated 
that he was involved in the American Legion and as a service 
officer.  He spent several evenings a week visiting a female 
neighbor friend.  

A mental status evaluation showed that the veteran's voice 
was of slow presentation and soft tone.  He described his 
mood as "not too swift."  He was alert and oriented times 
four and his affect would best be described as somewhat 
blunted and mildly nervous.  He presented things in a very 
overinclusive, circumstantial way.  He denied auditory or 
visual hallucinations, as well as current suicidal ideation.  
At no time during the examination did he appear to be thought 
disordered or delusional.  

The Axis one diagnosis was generalized anxiety disorder 
versus anxiety disorder, not otherwise specified.  The global 
assessment of functioning score was approximately 45, and the 
examiner indicated that this was severe.  The examiner 
further added that it was difficult to place the veteran in 
any specific anxiety disorder.  It was difficult to determine 
how much of the veteran's tremors and problems with recent 
stress were due to escalating Parkinson's or an escalating 
anxiety disorder.  He was unable to give information such as 
sweaty palms or dry mouth while in public, episodes of 
palpitations or increased heart rate, episodes of dizziness 
or fear of loss of consciousness.  He seemed to be an 
individual who was fairly socially active.  The examiner 
commented that it was difficult to determine the amount of 
anxiety/neurosis the veteran suffered.  He believed that 
issues regarding the veteran's ability to work were pertinent 
although probably not explicitly applicable to the 
psychiatric component.  The veteran was an individual who had 
Parkinson's disease and no doubt would have a worsening and 
more chronic course of the illness, making it impossible for 
him to find work.  He had a tremor which was increasing, 
troubles with mobility and basically would not be able to be 
hired by any employer knowing that he had a history of 
Parkinson's and anxiety disorder.  The examiner could not see 
any concrete evidence that the veteran's anxiety disorder had 
worsened other than that which would be caused by bankruptcy 
and the problems with his family.  He concluded that the 
veteran appeared to be completely unemployable because of 
Parkinson's.     

Another VA psychiatric was conducted in August 1996.  The 
veteran stated that he continued to have symptoms of 
Parkinson's disease.  He felt that the medicines he took 
helped some of his tremors and helped him walk.  He claimed 
that his anxiety and nervousness were about the same, not 
better, not worse.  He also related that he had rectal 
incontinence.  He stated that he spent his days working 
around the ranch.  He worked in a shop taking care of the 
garden tools.  He also noted that he did quite a bit of 
fishing.  He did a lot of reading, and obtained books from 
the library.  He added that he participated in the activities 
of the Lion's Club and the legion post.  He noted that he had 
a few sleepless nights, but generally slept fairly well.  His 
appetite was fine.  Most days, his energy level was OK, but 
was low on some days.  His concentration was OK.  He denied 
being irritable.  He reported that he was frustrated at times 
when his wife wanted him to go somewhere and interrupted some 
project he was working on.  He stated that he enjoyed things 
generally.  However, at times, he wished he were dead, but he 
had no thoughts of harming himself.  He described 
nervousness, and stated that he was a little more nervous 
than he had been five years earlier.  He described his 
nervousness as a sense of frustration that he had when he was 
trying to do something and could not get it done.  He became 
frustrated.  He had problems getting to the initial 
initiation of attempting a project, but once he got to it, he 
could complete it.  He described a deterioration of his 
short-term memory over the previous year.  He denied any 
anxiety attacks.  He stated that he had a constant sense of 
nervousness,  which he described as a feeling of frustration.  
He also stated he had a sense of tenseness.  He denied panic 
attacks.  He had no obsessive/compulsive symptoms.  He had 
some difficulty performing in front of people.  He had a fear 
of heights and snakes, but no other significant phobias.  He 
denied hallucinations of the auditory, visual, tactile or 
smell type.  He denied thought insertion or broadcasting.  

A mental status examination showed that the veteran's recent 
memory was fairly good on testing.  He could remember three 
of three things immediately and three things in four minutes.  
He could only name two of the last six presidents.  His 
associations were intact.  His mood was not depressed and his 
affect was good.  The veteran had mild psychomotor 
retardation.  There was no evidence on examination of 
delusions or hallucinations.  The diagnosis was anxiety 
disorder, not otherwise specified.  The global assessment of 
functioning score was 65.  The examiner noted that the 
veteran still remained quite active and spent a lot of time 
with friends and doing hobbies.  There was no evidence of any 
psychotic process or significant depression which one might 
expect with the progression of his illness.  There was no 
real severe dementia at this time, although there might be 
some mild symptoms beginning to develop.   

A VA neurological examination was conducted in January 1997.  
It was reported that the veteran's symptoms included 
difficulty walking, one to two falls per month and decreased 
cognitive function and memory.  It was also noted that he had 
increased tremors, to the point that he was unable to write 
or hold a cup of coffee.  It was also noted that he had 
increased difficulty doing daily chores.  A mini mental 
status examination was 29/30.  A neurologic examination 
revealed mild cogwheel rigidity in both upper and lower 
extremities.  Reflexes were 3/4 with decreased ankle 
reflexes.  The veteran had tremors in both hands.  Finger 
tapping was a little slower on the right side as compared to 
the left.  It was indicated that the veteran was left-handed.  
A sensory evaluation was consistent with mild peripheral 
neuropathy.  There was decreased vibration up to the knees.  
Finger to nose testing was fairly accurate, but the veteran 
had some component of intention tremors and heel-to-shin 
testing was normal.  The veteran did not have any difficulty 
getting up from the chair.  He walked with short steps and 
decreased arm swing.  He did not have any postural 
instability.  The assessments were Parkinson's disease with 
tremors which interfered with daily activities of writing, 
eating and holding a cup; history of neck pain with objective 
hyperreflexia on examination and an equivocal right toe; 
suspected dementia, although the veteran did well on a mini-
mental status examination; and history of anxiety disorder.  

The veteran was afforded an examination by the VA in February 
1997.  It was noted that he had been recently evaluated for 
problems of bright red blood per rectum.  He had undergone a 
colonoscopy about five months earlier which reportedly 
demonstrated two polyps, which were removed and were non-
cancerous.  He was found to have an ulcer about one month 
earlier following an upper endoscopy.  The veteran stated 
that he had not experienced problems with recurrence of the 
fistula in ano since service.  He noted that he had problems 
with rectal stress incontinence.  He stated that he had 
experienced problems with tinea pedis for several years, and 
that it was fairly well controlled with an anti-fungal cream.  
An examination revealed no evidence of residual fistula.  
There was mild laxity of the sphincter.  Mild erythema and 
excoriation of the skin were present superiorly over the toes 
on each foot, consistent with mild tinea pedis.  A 
neurological evaluation showed resting tremors present in 
both upper extremities.  There was mild cogwheel rigidity 
present.  Mild hyperreflexia was also present in the upper 
extremities.  The impressions were Parkinson's disease; 
peptic ulcer disease; minor rectal stress incontinence 
secondary to excision of the fistula in ano, with no evidence 
of residual fistula; obstructive pulmonary disease; cirrhosis 
of the liver; and tinea pedis.    

In an addendum to the January 1997 VA neurological 
examination, it was reported that radiologic and laboratory 
studies had been obtained.  It was noted that magnetic 
resonance imaging of the brain and cervical spine in February 
1997 did not explain the veteran's claim of tremor or 
inability to do work.  Laboratory studies in April 1997 also 
did not explain the veteran's claim for being unable to work 
or his tremor.    

An undated report was received in February 1998 from a 
private clinic where the veteran had been referred from a vet 
center.  The veteran claimed that his ability to function 
was, in large measure, due to the intense support he received 
from his wife.  Both the veteran's wife and a mutual friend 
stated that in the absence of his wife's caring support, the 
veteran would not only be unable to pursue any kind of work 
in the community, but would have an extremely difficult time 
in personal self-care and would likely deteriorate quickly to 
the point of death.  It was noted that the veteran's wife 
went to the veteran's home each morning to get him out of bed 
and keep him going.  The veteran was occasionally able to 
cook for himself, but went to his wife's home three times a 
week for complete, well-balanced meals.  She did all the 
cleaning as well as his laundry and all of the shopping.  In 
addition, his wife was responsible for monitoring the 
veteran's medication.  Following psychological testing, a 
pattern of personality and chronic maladjustment appeared 
apparent.  It seemed clear that the veteran was suffering 
from chronic anxiety disorder coupled with the likelihood of 
a personality disorder.  In the examiner's opinion,  the 
veteran was seriously limited in his ability to function on a 
day-to-day basis and that steady substantial employment was 
impossible for him.  In the absence of intensive support of 
others, the veteran was rapidly deteriorating and would be in 
need of institutional care.  The examiner added that the VA's 
conclusion regarding the veteran's ability to work failed to 
take into account the substantial support he received from 
his wife.  He added that it was highly likely that without 
the support of his wife, the veteran would be facing 
institutional care in the near future.  The diagnoses were 
generalized anxiety disorder; personality disorder, not 
otherwise specified; and Parkinson's disease.  The current 
Global Assessment of Functioning score was 55, and a Global 
Assessment of Functioning score of 35 was estimated in the 
absence of continual, intensive support.


Analysis

A.  Restoration

In rating disabilities, regulations require care in handling 
cases affected by changes in medical findings, so as to 
provide the greatest degree of stability in evaluations 
consistent with the law and regulations.  In order for the VA 
to reduce certain service-connected disability ratings which 
have been in effect for five years, the requirements of 
38 C.F.R. § 3.344 must be satisfied.  Under this provision, 
it is essential that the entire record of examinations and 
medical history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations which are 
less than full or complete will not be used as a basis for 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction, will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, even if 
material improvement of the service-connected disability has 
been shown, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a) (1998).  See Kitchens v. Brown, 7 
Vet.App. 320, 324 (1995); Brown v. Brown, 5 Vet.App. 413, 416 
(1993).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  In this context, the veteran's 70 percent rating 
for an anxiety reaction was in effect from March 1981 through 
December 1996.  Thus, the Board finds that the provisions of 
38 C.F.R. § 3.344, requiring that sustained improvement be 
shown before a reduction in rating can be effectuated, are 
applicable.

In this regard, the Board notes that a 70 percent evaluation 
was assigned for anxiety reaction by the RO in a rating 
action in February 1982.  This determination was predicated 
on the report of a VA examination in September 1981, in which 
the examiner concluded that the symptomatology associated 
with the veteran's anxiety reaction had reached panic 
proportions; that the veteran's prognosis was guarded; and 
that the veteran was significantly impaired, both socially 
and vocationally.  The 70 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400 (1981).  
See also 38 C.F.R. §§ 4.125-4.127 (1981), 41 Fed.Reg. 34258 
(Aug. 13, 1976).

Notably, the relevant schedular criteria with respect to 
mental disorders have changed during the pendency of the 
veteran's appeal, and the amended regulations were effective 
on November 7, 1996.  See 61 Fed. Reg. 52695 (1996).  Those 
provisions, which became effective November 7, 1996, replaced 
the rating criteria of 38 C.F.R. § 4.132, Diagnostic Code, 
9400 (as in effect through November 6, 1996).  The amended 
criteria for evaluating service-connected mental disorders 
are now codified and newly designated at 38 C.F.R. § 4.130 
(1998).  The amended the criteria are sufficiently different 
from those in effect through November 6, 1996.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. at 313; see also Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997) (per curiam).

Under the old rating criteria, the evaluation for the 
veteran's service-connected anxiety reaction is based on the 
degree of impairment of his social and industrial 
adaptability.  See 38 C.F.R. §§ 4.129, 4.130 (1996).  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired, and that because of 
the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is warranted for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  38 C.F.R. 4.132, Diagnostic Code 9400 (1996) 
(effective through November 6, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30 percent evaluation for certain mental 
disorders, is "qualitative" in character, whereas the other 
terms in the rating schedule for psychiatric disorders are 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  Hood, 4 Vet. App. at 303.  
In a subsequent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (Nov. 9, 1993), 59 Fed. Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A § 7104(c) (West 1991).

Under the amended rating criteria, the general rating formula 
for mental disorders, including an anxiety disorder, is as 
follows:  A 70 percent evaluation is assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation, obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1996); 61 Fed. Reg. 52695 (effective 
November 7, 1996).

A 50 percent evaluation is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 30 percent rating under the amended criteria, it 
must be shown that there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as :  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

As previously noted, the 70 percent evaluation for the 
veteran's service-connected anxiety reaction was in effect 
for more than five years prior to having been reduced to 30 
percent in January 1997.  While the provisions of 38 C.F.R. 
§ 3.344  make it difficult to reduce evaluations in effect 
for a long time, it clearly authorizes reductions for anxiety 
reaction when sustained improvement is demonstrated.  In this 
regard, the Board notes that it is clear that the RO 
recognized that the findings on the February 1993 VA 
psychiatric examination established improvement in the 
veteran's condition.  However, action to reduce was not taken 
at that time due to the requirements of section 3.344.  The 
examination revealed that the veteran's mood was apprehensive 
and tremulous speech.  There was no impairment of memory.  
The examiner specifically indicated that the veteran did not 
meet the criteria for a diagnosis of an anxiety disorder.  

In light of the findings on the February 1993 VA examination, 
the veteran was again afforded psychiatric examinations by 
the VA in July 1995 and August 1996.  These examination 
reports provide more than an adequate basis on which the 
reduction may be justified.  These examinations are at least 
as full and complete as the examination on which the 70 
percent rating was originally predicated.  In this regard, 
the Board notes that these examinations establish that the 
veteran was able to participate in a number of activities, 
including doing chores on the ranch, as well as interact 
socially with a friend.  The Board points out that, while the 
examiner concluded that his condition had reached panic 
proportions in 1981, following the August 1996 VA 
examination, it was specifically noted that he did not have 
panic attacks.  In light of the fact that the reduction was 
effectuated only after three VA examinations had confirmed a 
sustained improvement in the symptoms associated with his 
anxiety reaction, which are consistent with a 30 percent 
rating under the old and amended criteria of Diagnostic Code 
9400, the Board determines that there has been a material 
improvement in the veteran's disorder which is reasonably 
certain to be maintained under the ordinary conditions of 
life.  See Brown, 5 Vet. App. at 421.  Therefore, the Board 
concludes that, by the preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344(a), a rating reduction to 
30 percent is warranted.  Id.  Accordingly, the reduction in 
rating from 70 percent to 30 percent for the veteran's 
service-connected anxiety reaction was proper.



B.  Total Rating for Compensation Purposes

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOGCPREC 75-
91 (Dec. 27, 1991).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1995).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, service connection is currently in effect 
Parkinson's disease, evaluated as 60 percent disabling; 
anxiety reaction, evaluated as 30 percent disabling; 
postoperative perianal sinus, evaluated as 10 percent 
disabling; and for tinea pedis, evaluated as noncompensable.  
The combined schedular evaluation is 80 percent.  The Board 
points out that the veteran meets the schedular requirements 
for a total rating based on individual unemployability due to 
service-connected disability.  See 38 C.F.R. § 4.16(a).

The Board notes that several medical providers have commented 
on the veteran's inability to work.  As noted above, the 
veteran was afforded two psychiatric evaluations by the VA in 
July 1995.  Both the psychologist and psychiatrist concluded 
that the veteran's Parkinson's disease, by itself, was of 
sufficient severity to prevent the veteran from engaging in 
gainful employment.  Similarly, the private counselor who 
evaluated the veteran on referral from the vet center opined 
that the veteran was seriously limited in his ability to 
function and cope on a day to day basis and that, 
accordingly, steady substantial employment was impossible.  
While it is not clear from his report whether the veteran's 
inability to work is due to his psychiatric disability or 
Parkinson's disease, the fact remains that the VA examiners 
have left no doubt.  Their opinions unambiguously attribute 
the veteran's inability to work to his Parkinson's diagnosis.  
Thus, the only evidence of record from medical providers is 
to the effect that the veteran is unable to work due to his 
service-connected disabilities.  The medical evidence, 
therefore, supports the veteran's assertion that he is unable 
to work, solely due to his service-connected disabilities.  
There is no clinical evidence to the contrary.  There is no 
evidence in the claims folder suggesting that the veteran can 
perform any type of work.  Accordingly, the Board finds that 
the evidence supports a grant of a total rating based on 
individual unemployability due to service-connected 
disability.  


ORDER

Restoration of a 70 percent evaluation for anxiety reaction 
is denied.  A total rating based on individual 
unemployability due to service-connected disability is 
granted.


REMAND

The veteran also asserts that a higher rating is warranted 
for anxiety reaction.  As noted above, the veteran was 
afforded psychiatric examinations by the VA in July 1995 and 
August 1996.  Although it is clear that these examinations 
demonstrated sustained improvement in the veteran's 
psychiatric disability, the issue still remains whether the 
30 percent rating now in effect is appropriate.  In this 
regard, the private report submitted in 1998 includes 
findings which suggest that the psychiatric disability has 
increased in severity.  Based on psychological testing 
conducted at that time, the examiner commented that the 
veteran had a chronic anxiety disorder coupled with the 
likelihood of a personality disorder.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, the most recent VA psychiatric examination was 
conducted in early 1996, and the veteran appears to have made 
evidentiary assertions that his condition has increased in 
severity since that time.  In addition, the private report 
contains findings which are indicative of a worsening of the 
veteran's symptoms.  Under 38 C.F.R. § 3.326(a) (1998), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since 1997.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his anxiety reaction.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of his anxiety 
reaction affect the veteran's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  All necessary tests should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

